—Appeal from a judgment of the Supreme Court (Bradley, J.), *699entered January 27, 1998 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination by respondent denying petitioner’s request for parole release.
Petitioner, a prison inmate, commenced this CPLR Article 78 proceeding challenging the denial of his application for parole release following an August 21, 1996 Parole Board hearing. The Attorney-General has advised this Court that petitioner reappeared before respondent on August 19, 1998 and his request for parole release was again denied. Consequently, the instant appeal is now moot and must be dismissed (see, Matter of Keating v New York State Div. of Parole, 252 AD2d 635; Matter of Almeyda v New York State Div. of Parole, 251 AD2d 739).
Mikoll, J. P., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.